Stark County, No. 95CA0224. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Judgment Entry Certifying Conflict, filed February 28,1996:
“Upon Motion by Appellant, and pursuant to Ohio Appellate Rule 25, this Court hereby certifies a conflict to the Ohio Supreme Court with the Third and Twelfth Appellate Districts upon the issue of whether a Trial Court may modify an existing child support arrangement under which the custodial parent assumes sole responsibility for the support of the children when there is no finding under the following dual threshold test:
“(A) the supporting custodial parent’s circumstances have changed to the extent that that parent can no longer provide the total amount reasonable for the support of the children, or
“(B) the noncustodial parent’s circumstances have changed substantially and the trial court in its discretion finds it is in the best interest of the children to receive support from that parent.
“See Anderkin v. Lansdell (1992), 80 Ohio App.3d 687 [610 N.E.2d 570] (Paragraph 2 of Syllabus). The Third and Twelfth Appellate Districts require such a finding while this Fifth Appellate District does not require this finding.
“Accordingly, because there exists a conflict among the Ohio appellate districts on this issue, it is hereby Ordered that this case be certified to the Ohio Supreme Court as in conflict with decisions of the Third and Twelfth Appellate Districts.”